Exhibit 10.1


SIXTH AMENDMENT TO AMENDED AND RESTATED LOAN AGREEMENT
 
This Sixth Amendment to Amended and Restated Loan Agreement (the "Sixth
Amendment") is entered into effective as of December 31, 2012 by and between
SUPERTEL HOSPITALITY, INC., a Virginia corporation ("Borrower") and GREAT
WESTERN BANK, a South Dakota corporation ("Bank").
 
WHEREAS, on or about December 3, 2008, Borrower and Bank entered into that
certain Amended and Restated Loan Agreement, pursuant to which Bank agreed to
make certain Loans to Borrower (said Amended and Restated Loan Agreement as
amended by any and all modifications or amendments thereto executed by Borrower
and Bank are hereinafter referred to as the "Agreement"; terms used, but not
defined herein, have the meanings set forth in the Agreement); and
 
WHEREAS, Borrower and Bank have agreed to amend certain terms and conditions in
the Agreement.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:
 
SECTION 1.  Amendment to Section 1.01. The first paragraph of Section 1.01 of
the Agreement is hereby amended and restated in its entirety as follows:
 
1.01.           The Revolving Loan.  Bank agrees, on the terms and conditions
hereinafter set forth, to make loans to Borrower (collectively, the "Revolving
Loan"), by means of one or more advances made from time to time during the
period of time from the date hereof, to and including the earlier of June 30,
2013 (the "Revolving Loan Maturity Date"), or the date of the occurrence of an
Event of Default (as hereinafter defined), not to exceed the lesser of (a)
$12,500,000 ("the "Maximum Revolving Loan Amount") or (b) the availability under
the Borrowing Base (as hereinafter defined) after taking into consideration the
outstanding principal amount of Term Loan 2 and Term Loan 4 (the "Borrowing Base
Availability").
 
SECTION 2.  Amendment to Section 1.01A(E)(1).  Section 1.01A(E)(1) is hereby
amended and restated in its entirety as follows:
 
(1)           Beginning on the 5th day of January, 2012 and continuing on the
5th day of each month thereafter, Borrower shall make monthly payments of
principal and interest on Term Loan 4 based upon a twenty (20) year amortization
schedule.  Borrower and Bank acknowledge and agree that, in the event Borrower
makes a prepayment on the principal amount of Term Loan 4, Bank will
re-calculate the monthly principal and interest payments based on such reduced
outstanding principal amount of Term Loan 4.
 
SECTION 3.  Amendment to Section 1.03(E)(1).  Section 1.03(E)(1) is hereby
amended and restated in its entirety as follows:
 
(1)           Beginning on the 5th day of the first month following the funding
of Term Loan 2 and continuing on the 5th day of each month thereafter, Borrower
shall make monthly payments of principal and interest on Term Loan 2 based upon
a twenty (20) year amortization schedule.  Borrower and Bank acknowledge and
agree that, in the event Borrower makes a prepayment on the principal amount of
Term Loan 2, Bank will re-calculate the monthly principal and interest payments
based on such reduced outstanding principal amount of Term Loan 2.
 
SECTION 4.  Amendment to Section 4.01.  Section 4.01 is hereby amended by
amending and restating Sections 4.0(G) and (H) in their entirety all as follows:
 
(G)           Loan Debt Service Coverage Ratio.  Borrower shall, at all times,
maintain a "Debt Service Coverage Ratio" (Adjusted Net Operating Income divided
by Imputed Debt Service) of at least 1.20 to 1.00, which shall be tested at the
end of each fiscal quarter.  "Adjusted Net Operating Income" is defined as the
net operating income of Borrower for the Hotels owned by the Hotel Owners as of
the end of the applicable fiscal quarter, for the preceding twelve (12) month
period, minus (a) an amount equal to four percent (4%) of gross room revenues
from the Hotels owned by the Hotel Owners as of the end of the applicable fiscal
quarter for furniture, fixtures and equipment reserve and (b) an amount equal to
four percent (4%) of gross room revenues from the Hotels owned by the Hotel
Owners as of the end of the applicable fiscal quarter for management fees and
expenses.  "Imputed Debt Service" is defined as (a) the actual principal and
interest payments on Term Loan 2 and Term Loan 4 required for the twelve (12)
month period following the applicable fiscal quarter and (b) the annual
principal and interest payments required to fully amortize the total maximum
amount that can be advanced to Borrower under the Revolving Loan, regardless of
the amount of the Revolving Loan that has been advanced to Borrower, based on a
twenty (20) year amortization using the then current Revolving Loan Interest
Rate.  If the Debt Service Coverage Ratio falls below the requirement set forth
in this paragraph, the Borrowing Base shall be decreased so that the Debt
Service Coverage Ratio meets the ratio set forth in this paragraph, and any
principal advanced in excess of the Borrowing Base amount will be immediately
due and payable.  Borrower may request approval from Bank, which Bank may
approve or disapprove at its discretion, to pledge additional real estate as
Collateral for the Loans to maintain compliance with the covenants and
conditions of the Loan Documents or to cure any non-compliance with any of the
affirmative covenants in this Agreement.  The request for approval to add
additional Collateral shall not be deemed to affect in any manner Bank's rights
under this Agreement or the other Loan Documents for the failure of Borrower to
comply with the requirements of this Agreement.  With respect to each parcel
that will be substituted as Collateral for the Loans, the requirements of
Section 2.03 of this Agreement must be met to Bank's satisfaction as to such
parcel prior to such parcel being added as Collateral.
 
(H)           Consolidated Debt Service Coverage Ratio.  Borrower shall, at all
times, maintain a "Consolidated Debt Service Coverage Ratio" (Adjusted
Consolidated Net Operating Income divided by Imputed Consolidated Debt Service)
of at least 1.05 to 1.00, which shall be tested at the end of each fiscal
quarter.  “Adjusted Consolidated Net Operating Income” shall be determined in
the same manner as Adjusted Net Operating Income in Section 4.01(G), except that
Adjusted Consolidated Net Operating Income shall be determined with respect to
the hotels owned by Borrower on a consolidated basis as of the end of the
applicable fiscal quarter.  "Imputed Consolidated Debt Service" shall be defined
as the total of: (a) the Imputed Debt Service (determined as provided in Section
4.01(G)), (b) the annual principal and interest payments on all other
non-revolving loan obligations of Borrower required for the twelve (12) month
period following the applicable fiscal quarter, and (c) the annual principal and
interest payments required to fully amortize the maximum amount that can be
advanced to Borrower under all of the other revolving or multiple advance loan
obligations of Borrower at then current interest rates, regardless of the
amounts of such revolving or multiple advance loan obligations that have
actually been advanced to Borrower, calculated in the same manner as the Imputed
Debt Service; provided, that the principal and interest payments on loan
obligations of Borrower that financed the acquisition or development of any new
hotel within the preceding twelve (12) month period shall be determined on a pro
forma basis by taking the current scheduled principal and interest payment on
such loan obligation and multiplying such current payment by the number of
months that such new hotel has been owned, opened and operated by Borrower.  As
used in this Section 4.01(H), the term "Borrower" shall include all entities
included in Borrower's consolidated financial statements.
 
SECTION 5.  Amendment to Section 1.05.  Section 1.05 of the Agreement is hereby
amended by inserting the following sentence at the end of such Section:
 
Notwithstanding any provision contained herein to the contrary, Borrower shall
not be required pay the Prepayment Fee in connection with a prepayment of any
Loan resulting from the sale of a Hotel to a third party that is not related to,
or otherwise affiliated with, Borrower.
 
SECTION 6.  Amendment to Defined Terms.  From and after the date of this Sixth
Amendment, references in the Agreement to:
 
 
(a)
"Loans" shall mean the Revolving Loan, Term Loan 2, and Term Loan 4;

 
 
(b)
"Notes" shall mean the Revolving Note, Term Loan 2 Note and Term Loan 4 Note,
together with any amendments thereto or refinancings thereof; and

 
SECTION 7.      Waiver.  Notwithstanding the provisions contained in the
Agreement to the contrary, Bank on a one-time basis waived its right to collect
100% of the net proceeds from the sale of the last three (3) Hotels sold by
Borrower in 2012.  Instead, Bank released such lien after it received $3,044,537
of the $3,774,864 net proceeds and allowed Borrower to retain the remaining
$730,327 for working capital.  Bank's agreement to accept less than 100% of such
net proceeds shall be effective only in the specific instance for which it was
made, and shall not obligate Bank to release its lien on any other Hotels sold
by Borrower for less than 100% of the net proceeds of such sale.
 
SECTION 8.       Effectiveness.  The effectiveness of this Sixth Amendment is
subject to the condition precedent that Bank shall have received (a)
counterparts of this Sixth Amendment duly executed by Borrower and Bank (b) an
amendment fee in the amount of $10,000.
 
SECTION 9.       Representations and Warranties of Borrower.  Borrower
represents and warrants as follows:
 
 
(a)
Borrower is a corporation duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation.

 
 
(b)
The execution, delivery and performance by Borrower of this Sixth Amendment and
performance by Borrower of the Agreement, as amended hereby, are within
Borrower's powers, have been duly authorized by all necessary company action and
do not contravene (i) Borrower's articles of incorporation, or (ii) any law or
any contractual restriction binding on or affecting Borrower, or result in, or
require, the creation of any lien, security interest or other charge or
encumbrance upon or with respect to Borrower's properties, except as
contemplated by the Agreement, as amended hereby.

 
 
(c)
No authorization, approval or other action by, and no notice to or filing with,
any governmental authority or regulatory body is required for the due execution,
delivery and performance by Borrower of this Sixth Amendment or the Agreement,
as amended hereby.

 
 
(d)
This Sixth Amendment and the Agreement, as amended hereby, constitute legal,
valid and binding obligations of Borrower enforceable against Borrower in
accordance with their respective terms, except as may be limited by bankruptcy,
insolvency or other similar laws affecting creditor's rights in general or
general principles of equity.

 
 
(e)
There is no pending or threatened action or proceeding affecting Borrower before
any court, governmental agency or arbitrator, which may materially adversely
affect the financial condition or operations of Borrower.

 
 
(f)
No Event of Default listed in Section 5.01 of the Agreement has occurred and is
continuing.

 
SECTION 10.     Reference to and Effect on the Agreement.
 
 
(a)
On and after the date hereof, each reference in the Agreement to "this
Agreement", "hereunder" "hereof", "herein" or words of like import shall mean
and be a reference to the Agreement as amended hereby.

 
 
(b)
Except as specifically amended above, the Agreement shall remain in full force
and effect and is hereby ratified and confirmed.

 
 
(c)
The execution, delivery and effectiveness of this Sixth Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of Bank under the Agreement, nor constitute a waiver of any provision of
the Agreement.

 
SECTION 11.      Execution in Counterparts.  This Sixth Amendment may be
executed in any number of counterparts, each of which when so executed and
delivered shall be deemed to be an original and all of which taken together
shall constitute but one and the same instrument.
 
SECTION 12.      Governing Law.  This Sixth Amendment shall be governed by, and
construed in accordance with, the laws of the State of Nebraska, without regard
to its principles of conflict laws.
 
SECTION 13.      Costs and Expenses.  Borrower agrees to pay on demand all costs
and expenses in connection with the preparation, execution, delivery and
administration of this Sixth Amendment, including, without limitation, the
reasonable fees and out-of-pocket expenses of counsel for Bank.
 
IN WITNESS WHEREOF, the undersigned have executed this Sixth Amendment effective
as of the first date written above.
 
BORROWER:
SUPERTEL HOSPITALITY, INC., a Virginia corporation
 
By:      /s/ Corrine L.
Scarpello                                                                     
Corrine L. Scarpello
Chief Financial Officer and Secretary
 
BANK:
GREAT WESTERN BANK, a South Dakota corporation
 
By:      /s/ Michael T.
Phelps                                                                     
Michael T. Phelps,
Vice President Business Banking
 

